Citation Nr: 0836767	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in March 2008.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Myasthenia gravis is attributable to service.


CONCLUSION OF LAW

Myasthenia gravis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d)(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision, discussed below, the Board finds that any 
further discussion of the VCAA is unnecessary.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A letter from the Department of the Army, dated in October 
1986, shows the veteran participated in the troop maneuver 
exercise conducted during Shot Charlie of Operation Tumbler-
Snapper.  A scientific dose reconstruction determined that 
the veteran would have received a probable dose of 0.028 rem 
gamma for these activities.  The range of the dose could be 
from 0.048 rem gamma to 0.018 rem gamma.  His internal 
exposure potential was less than 0.150 rem to the bone.

In a July 1999 written statement, the veteran's private 
physician indicated that he had diagnosed the veteran after 
initially evaluating him in September 1998.  He opined that 
the veteran's ongoing myasthenic problems were related to his 
exposure to secondary atomic blast radiation in 1952.  
Myasthenia gravis is a 100 percent immune related disease, 
and the radiation may have impaired the veteran's immune 
system, causing the development of myasthenia gravis.  He 
believed the myasthenia gravis was related to the veteran's 
radiation exposure.

In a December 2000 written statement, the veteran's private 
physician indicated that he had a history of exposure to 
atomic blast radiation in 1952.  As a result, he developed 
several immune related diseases, including his myasthenia 
gravis.

In a November 2005 written statement, the veteran's private 
doctor noted that the veteran was diagnosed in September 
1998.  Myasthenia gravis is an illness with problems at the 
level of the neuromuscular junction, with disruption of the 
acetylcholine receptors at the muscular level.  There were 
strong evidences that this pathologic process was related to 
impairment in the immune system.  There are many reported 
cases of muscle weakness in those exposed to radiation.  
Recently, there have been multiple reports regarding immune 
system impairment and exposure to radiation, so the 
possibility of the veteran's myasthenia gravis being related 
to such exposure is significant.

In June 2008, the veteran underwent VA examination.  His 
claims file was reviewed, and his medical history was noted.  
The VA examiner noted the veteran's radiation exposure and 
the statements of the veteran's private physician.  However, 
he concluded that finding a direct relation between the 
radiation exposure and diagnosis of myasthenia gravis would 
resort to mere speculation.

Based on this evidence, the Board finds that service 
connection for myasthenia gravis is warranted because it has 
been established that the disease, while diagnosed after 
discharge, was incurred during active service, as a result of 
exposure to radiation.  38 C.F.R. § 3.303(d); Combee v. 
Brown, supra.  The competent evidence of record regarding 
this issue consists of the written statements from the 
veteran's private doctor and the June 2008 VA examination 
report.  The private physician statements suggest that the 
veteran's myasthenia gravis is related to his exposure to 
radiation in service.  The VA examiner's statement indicates 
that he is unable to give an opinion.  The evidence also 
shows the veteran had some exposure to ionizing radiation in 
service.  Therefore, we conclude that the evidence as a whole 
demonstrates that the veteran's myasthenia gravis is related 
to his radiation exposure during service.  The statements of 
the veteran's doctor link the veteran's disability to his 
exposure in service, and there is no competent evidence 
showing otherwise.  (The VA opinion is a non-opinion.)

The Board has a duty to balance and weigh the evidence.  The 
private opinion reflects that the examiner was capable of 
entering a diagnosis and providing a reason for determining 
the etiology.  The VA opinion borders on useless.  A mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There is no 
rational basis to accord the VA opinion greater weight than 
the private opinion.  The AOJ had an opportunity to return 
the file and obtain an adequate opinion, but did not.   

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Here, the 
evidence links the post-service development of myasthenia 
gravis to service.  As such, the Board finds that service 
connection is warranted.  See Combee; 38 C.F.R. § 3.303(d).


ORDER

Service connection for myasthenia gravis is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


